Citation Nr: 1734768	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to increases in the "staged" (30 percent prior to August 2, 2012, and 70 percent from that date) ratings assigned for posttraumatic stress disorder (PTSD) 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 19, 2015. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 1991, August 1993 to August 1996, April 1998 to April 2002, and April 2007 to January 2010, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Hartford, Connecticut, Department of Veteran's Affairs (VA) Regional Office (RO) which granted service connection for PTSD, rated 30 percent.  In November 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In April 2014, the Board remanded the matter of the rating assigned for PTSD for additional development.  On remand, an interim (September 2014) rating decision increased the rating for PTSD to 70 percent, effective August 2, 2012.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the matter remains on appeal.  The case was again remanded in July 2016.

[During the pendency of this appeal, the Veteran expressly raised the issue of entitlement to a TDIU rating.  A November 2015 rating decision granted TDIU, effective February 19, 2015.  However as TDIU was raised (and granted) as part of the claim for an increased rating for PTSD (and TDIU was not granted for the entirety of the period for consideration in that matter), entitlement to a TDIU rating prior to February 19, 2015 remains on appeal. 


FINDING OF FACT

Pursuant to the Board's remand instructions July 2016 correspondence asked the Veteran to provide authorizations for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claims for an increased rating for PTSD and an earlier effective date for TDIU; more than a year has passed since that request; he has not provided the authorizations.


CONCLUSION OF LAW

By failing to provide authorizations for VA to obtain critical evidence needed to properly adjudicate his claims for an increased rating for PTSD and an earlier effective date for TDIU within a year following VA's request for the authorizations, the Veteran has abandoned the claims, and his appeal in this matter must also be considered abandoned.   38 C.F.R. § 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158 (a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As this appeal is from the rating decision that granted service connection for PTSD and assigned a rating and an effective date for the award, statutory notice had served its purpose, and its application is no longer necessary.  A statement of the case properly provided notice on the downstream issues of entitlement to an increased initial rating and an earlier effective date for TDIU (raised in the context of the increased rating claim).  The matters were thereafter further developed and readjudicated.  A notice deficiency is not alleged. 

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and postservice evaluation/treatment records have been secured.  A July 2016 Agency of Original Jurisdiction (AOJ) letter asked the Veteran to provide authorizations for VA to contact his employers, specifically those mentioned in his July 2014 and October 2014 VA treatment records, to ascertain the nature of his employment since February 2013 and the impact of his PTSD on any such employment.  He did not respond.  
The Board finds that in light of the Veteran's failure to cooperate, further attempts at development (for the pertinent outstanding records) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (and perhaps critical) evidence remains outstanding and, as explained in further detail below, such evidence cannot be obtained without the Veteran's cooperation (by providing authorizations for releases of the records to VA).  Given the circumstances, VA has met its assistance obligations.  The agency of original jurisdiction has complied with the Board's remand instructions to the extent possible (given the Veteran's failure to co-operate).  No further assistance is required.  VA's duty to assist has been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the November 2012 hearing, the undersigned identified the issues on appeal, explained what evidence is needed to substantiate the claims, and identified development to be completed.  After the hearing, the case was twice remanded for development for outstanding evidence.  The Board's July 2016 remand advised the Veteran of the consequences of a failure to provide pertinent evidence sought in connection with a claim for VA benefits.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103 (c)(2).  

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim of service connection or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

In August 2013 correspondence, the Veteran's treating VA psychiatrist, opined that the Veteran has significant medical symptoms including cognitive issues such as poor memory and focus and as a result of PTSD is unable to work.  In January 2015 the VA treating psychiatrist completed a caregiver certificate recommending that the Veteran's significant other be compensated for assisting him with activities of daily living.  The psychiatrist indicated that the Veteran required moderate assistance, with total assistance required for tasks involving recent memory and self-regulation.  However, a July 2014 treatment record notes that a VA nurse attempted to contact the Veteran, but was unable to speak with him because he was working with a patient.  VA rehabilitation records show the Veteran was training to  be a flight nurse and completing an associate's degree. 

The Board's July 2016 remand noted that the indication in the record that the Veteran is medically capable of employment and involved in direct patient care conflicts with his treating psychiatrist's opinion that he is unemployable and requires the services of a paid caregiver.  Therefore, development for records pertaining to employment-like activities performed as part of his vocational rehabilitation program) was required to resolve the discrepancy.  The remand instructed that the Veteran be asked to provide releases for his employer(s), specifically those mentioned in July 2014 and October 2014 VA treatment records.  The Veteran was advised that a failure to cooperate would result in his claim being considered abandoned.  A July 2016 AOJ letter asked the Veteran to submit authorizations for VA to secure the records sought; he did not respond.

The critical facts at this stage are clear: the Veteran has not provided authorizations necessary for VA to secure critical evidence that has been identified.  His failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to compile a complete and accurate record regarding his employability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of this matter.  The controlling regulation in such circumstances (of which the Veteran was expressly informed) is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158 (a) (emphasis added).  See also Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158 ).  Notably, the Court has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims seeking and increased rating for PTSD and an earlier effective date for TDIU are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters.  Accordingly, the appeal in the matters must be dismissed.  38 U.S.C.A. § 7105 (d)(5).

      
      ORDER

The appeal seeking increases in the ratings for PTSD and an earlier effective date for a TDIU rating  is dismissed. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


